Citation Nr: 1228613	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant has legal entitlement to compensation benefits administered by the Department of Veterans Affairs.  

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's wife, son, and daughter


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The appellant had verified service in the United States Coast Guard as a Merchant Marine from December 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant appeared before the undersigned Acting Veterans Law Judge at a Board hearing in May 2012; the record contains a transcript of that hearing.

As a preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's service with the Merchant Marines began after August 15, 1945; no oceangoing service is certified prior to that. 

2.  The appellant is not shown to have had active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service.  


CONCLUSION OF LAW

Basic eligibility to receive compensation benefits is not established.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  However, compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In reviewing the issue of whether the appellant may be recognized as a veteran for VA pension purposes, the Board observes that the law, and not the evidence, is dispositive of the appellant's claim.  See Valioa v. Principi, 17 Vet. App. 299 (2003); Sabonis v. Brown, 6 Vet App 426, 430 (1994).  Therefore, any deficiencies are moot.

Merits of the Claim

The appellant is seeking VA compensation benefits for disabilities related to his service in the Merchant Marines.  The appellant testified at his May 2012 Board hearing that he joined the Merchant Marines in December 1945.  He indicated that he served aboard the SS Ezra Meech during WWII, sailing across the Atlantic Ocean and into the Mediterranean Sea.  According to the appellant, the seas were rough, and he injured his right wrist, right side, and back during his first voyage when he slipped and fell on the deck.  After WWII, the appellant remained a member of the Merchant Marines, and during the Vietnam Conflict, travelled to ports in the Republic of Vietnam (i.e., Da Nang and Cam Ranh Bay) carrying supplies and ammunition.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

The term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6 (2011).  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).  The Merchant Marines is not included in the statutory definition of Armed Forces.  

Under 38 C.F.R. § 3.7, active service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945.  38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.  Service outside of those dates is not qualifying service except for consideration of travel time.  See Pacheco v. West, 12 Vet. App. 36, 37 (1998).

Here, the appellant has submitted evidence of Merchant Marine service consisting of copies of Master's Certificate of Service of Sick or Injured Seaman that documents his merchant service on a number of ships.  However, as noted above, the appellant does not allege, nor does the record show, that he joined the Merchant Marines prior to December 1945.  Thus, it is clear that his period of service cannot be considered "active military service" under the provisions of Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 23, 1977) for purposes of VA compensation.  

The Board acknowledges the appellant was issued a DD Form 214 by the Army which reflects that he was a private, and served as a member of the United States Coast Guard (Merchant Marine) from December 1945 to July 1946.  It is significant to point out, however, that the certificate specifically states it was issued under the provisions of Public Law 105-368, and established active duty service for benefits under Chapter 23 (relating to burial benefits) and Chapter 24 (relating to interment benefits).  The provisions of the Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368, provide that Merchant Mariners who served after August 15, 1945, are eligible for certain VA benefits.  Pertinent to the current appeal, the allowed benefits do not include VA compensation or pension benefits.  See also M21-1MR, Part III, Subpart iii, Chapter 2, Section F, topic 36 (recognizing that Merchant Mariners served under the Army Transportation Service).  Thus, the appellant is recognized as a World War II veteran only for those limited benefits allowed under Public Law 105-368 (i.e., burial and internment benefits). 

As for the appellant's service following WWII, he does not contend, and the record does not show, that such service was with a branch of the Armed Forces.  See 38 U.S.C.A. § 101(10).  Rather, as discussed during the May 2012 Board hearing, all of the appellant's oceangoing service, including during the Vietnam Conflict, was with the Merchant Marines.  Unfortunately, neither Congress nor any service department has recognized Merchant Mariner service dated after August 15, 1945 as "active military service" for purposes of VA compensation benefits.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F.3d at 749.  

The Board is sympathetic to the appellant's situation.  However, under the current laws and regulations his service in the Merchant Marine does not qualify him for status as a veteran for compensation purposes.  As discussed above, he has not submitted any evidence of qualifying service.  Therefore, to the extent that the appellant contends he should be granted veteran status, such arguments essentially constitute a theory of equitable relief.  However, the Board is without authority to grant relief on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Rather, the Board is bound by the laws and regulations of the VA.  38 U.S.C.A. § 7104.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  As the appellant has not been found to have had qualifying military service, he is not entitled to status as a veteran or compensation benefits as a matter of law, and his claim for compensation benefits must be denied.  
	

ORDER

Entitlement to VA compensation benefits based upon legal status as a veteran is denied.



____________________________________________
Stephanie L. Caucutt
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


